Citation Nr: 0111697	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-03 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 22, 1996, 
for assignment of an evaluation of 10 percent for a left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to January 
1987 and from February 1988 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1998 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

FINDING OF FACT

Entitlement to an evaluation of 10 percent for a left ankle 
disability did not arise until a VA examination on May 22, 
1996. 

CONCLUSION OF LAW

Entitlement to an effective date earlier than May 22, 1996, 
for assignment of an evaluation of 10 percent for a left 
ankle disability is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  

In the veteran's case, he filed with the RO a statement 
asserting a claim of entitlement to service connection for a 
left ankle disability.  His statement was dated January 31, 
1991.  The statement was not date-stamped by RO personnel.  
January 31, 1991, was accepted by the RO as the date of claim 
for service connection for a left ankle disability.  

Service connection for a left ankle disability was initially 
denied by rating decisions in December 1991 and May 1992.  
After the veteran appealed the RO's denial of his claim to 
the Board, and the Board remanded the matter to the RO in 
November 1995, service connection for a left ankle disability 
was ultimately granted by a rating decision in March 1998.  
The RO has assigned a noncompensable (zero percent) 
evaluation for the left ankle disability, effective January 
31, 1991, the date of claim, and an evaluation of 10 percent, 
effective May 22, 1996, the date of a VA examination of the 
veteran's left ankle.  The veteran is seeking an earlier 
effective date for the assignment of an evaluation of 10 
percent for his left ankle disability.  He contends that his 
left ankle disability was of the same severity when he filed 
his service connection claim as it was when he was examined 
in May 1996.

Consideration of the issue of whether the veteran is entitled 
to an earlier effective date for an evaluation of 10 percent 
for a left ankle disability raises the question, under 
38 C.F.R. § 3.400, whether entitlement to an evaluation of 10 
percent arose earlier than May 22, 1996.  That question is to 
be considered in light of the holding in Fenderson v. West, 
12 Vet. App. 119, 126 (1999), that "staged ratings" may be 
assigned for a disability when the initial disability rating 
is being assigned, and 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (in effect at all times relevant to this appeal) that a 
10 percent evaluation for limited motion of an ankle requires 
moderate limitation of motion.

A review of the record reveals that his service medical 
records did not contain a finding of moderate limitation of 
motion of the left ankle and there was no medical evidence 
concerning the severity of the veteran's left ankle 
disability from March 1989, when he was separated from active 
service, until May 22, 1996, the date of a VA examination at 
which his left ankle was evaluated.  Indeed, at a personal 
hearing in May 1993, the veteran testified that he had not 
been treated by any physician for his left ankle condition 
since separation from service.  The report of a VA orthopedic 
examination in January 1991 did not refer to any findings 
concerning the left ankle.  At a personal hearing in May 
2000, the veteran testified that his left ankle was looked at 
during hospitalizations for psychiatric treatment in 1993 and 
1994 at the VA Medical Center in Tuskegee, Alabama.  However, 
the RO obtained the discharge summaries for the veteran's 
hospitalizations at the VA facility in Alabama (which were in 
June 1994, from June 1994 to August 1994, and in January 
1995) and there was no mention in those reports of the 
veteran's left ankle.  In sum, there is no competent or 
objective evidence that the schedular criteria for an 
evaluation of 10 percent for a left ankle disability were met 
before May 22, 1996, the currently assigned effective date.

The veteran has not identified any additional VA or private 
medical records which would be pertinent to his current 
appeal, and the Board, therefore, finds that the duty to 
assist the veteran in the development of his claim does not 
require additional action in that regard.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 
 

ORDER

Entitlement to an effective date earlier than May 22, 1996, 
for an evaluation of 10 percent for a left ankle disability 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

